The only point in this case is covered by Tucker v. Raleigh, at this term. It is there decided that the Funding Act of February, 1875, did not require the sanction of the popular vote.
We think, however, that the judgment ought to have been an alternativemandamus, as the city may show cause, as that it prefers to pay the debt rather than fund, etc.
PER CURIAM.                                        Judgment accordingly.
Cited: Mayo v. Comrs., 122 N.C. 22; Wadsworth v. Concord, 133 N.C. 593;Water Co. v. Trustees, 151 N.C. 175. *Page 207 
(275)